Citation Nr: 0824314	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-32 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an effective date earlier than June 10, 
1999 for the assignment of a 10 percent evaluation for 
tinnitus.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel


INTRODUCTION

The veteran had active service from February 1981 to March 
1983.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from September 2005 and January 2007 rating 
decisions of the St. Paul, Minnesota Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

The September 2005 rating decision denied service connection 
Hepatitis C.  The January 2007 rating decision granted an 
earlier effective date of March 25, 1983 for service 
connection for tinnitus, assigned a noncompensable evaluation 
effective March 25, 1983, and continued a previously assigned 
10 percent evaluation for tinnitus effective from March 10, 
2005.  Thereafter, the RO, in an April 2007 decision, 
assigned an effective date of June 10, 1999 for a 10 percent 
evaluation for tinnitus.

The veteran provided testimony before the undersigned 
Veterans Law Judge sitting at the RO in March 2008.  A 
transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The competent clinical evidence of record demonstrates 
that hepatitis C was initially demonstrated years after 
service, and has not been shown by competent evidence to be 
causally related to the veteran's active service.

2.  The competent evidence of record does not demonstrate 
persistent tinnitus at any time during the rating period on 
appeal prior to June 10, 1999. 


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.301, 3.303 (2007).

2.  The criteria for an effective date earlier than June 10, 
1999, for a 10 percent disability rating for tinnitus have 
not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b), 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.114, 3.155, 3.159, 3.400 
(2007); 38 C.F.R. §4.87, Diagnostic Code 6260 (as in effect 
prior to June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.   This includes notice that 
a disability rating and/or an effective date will be assigned 
in the event of award of the benefit sought.

With respect to the veteran's service connection claim, VA 
issued VCAA notice prior to the initial adjudication of the 
claim by means of an April 2005 letter from the agency of 
original jurisdiction (AOJ) to the appellant that informed 
him of what evidence was required to substantiate the claims 
and of his and VA's respective duties for obtaining evidence. 
The Board observes that the aforementioned letter did not 
provide the veteran with notice of the type of evidence 
necessary to establish a disability rating or effective date 
in the event of award of the benefit sought.  However, 
despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

With respect to the veteran's earlier effective date claim, 
VA issued VCAA notice prior to the initial adjudication of 
the claim by means of a December 2006 letter from the agency 
of original jurisdiction (AOJ) to the appellant.  The letter 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence, and provided him with notice of the type of 
evidence necessary to establish an effective date in the 
event of award of the benefit sought.

The veteran's earlier effective date claim is synonymous 
with, and may be characterized as, entitlement to an 
increased (compensable) evaluation for tinnitus, prior to 
June 10, 1999.  As such, the holding in Vazquez-Flores v. 
Peake, 22 Vet App 37 (2008) is applicable.  According to 
Vazquez-Flores, for an increased-compensation claim, section 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

In the case currently before the Board, the VCAA notice did 
not make specific reference to the relevant diagnostic code 
and other applicable information.  In Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit stated 
that all VCAA notice errors are presumed prejudicial and 
require reversal unless the VA can show that the error did 
not affect the essential fairness of the adjudication.  To do 
this, the VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.  There must be a demonstration that there was no 
prejudicial error.  See Fenstermacher v. Phila. Nat'l Bank, 
493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had 
been served.").  In order for the Court to be persuaded that 
no prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez- 
Flores, 22 Vet. App. at 46.  In the present case, the 
claimant demonstrated that there was actual knowledge of what 
was needed to establish the claim.  Actual knowledge is 
established by statements by the claimant and the claimant's 
representative, to include sworn testimony and arguments 
presented at the March 2008 Travel Board hearing, that 
demonstrates an awareness of what was necessary to 
substantiate the claim. Further, a statement of the case 
issued in April 2007 provided relevant law and discussed 
relevant Diagnostic Code criteria.  See Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007); see also Short Bear v. 
Nicholson, 19 Vet. App. 341, 344 (2005).

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA treatment records, 
and reports of VA examination.  Additionally, the claims file 
contains the veteran's statements in support of his claims.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.

 Legal Criteria and Analysis

1.  Service Connection

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).

The veteran asserts that service connection is warranted for 
hepatitis C.  With respect to a current disability, in an 
August 2005 report of medical examination, it was indicated 
as medical history that the veteran was first diagnosed with 
hepatitis in 1994 while in federal prison.  However, the 
first clinical documentation of record of a hepatitis C 
diagnosis was in 2002.  With regard, to an in-service injury 
or disease, the veteran's service medical records are 
negative for any complaint, diagnosis, or treatment of 
hepatitis C in service.  The Board observes the veteran's 
contentions in his August 2006 Notice of Disagreement that at 
the time of his military service the medical screenings that 
were available were inadequate and unable to detect the 
presence of hepatitis C.  Nevertheless, the fact still 
remains that the first clinical diagnosis of record of 
hepatitis C was years after his separation from service.

The record reflects that the veteran has referenced several 
hepatitis C risk factors.  For example, in a March 2005 
statement, the veteran reported a history of frequent sex 
partners while in service and indicated that he recalled 
"being treated for VD while in the service." However, 
although the veteran's service medical records indeed reflect 
the veteran was treated for gonorrhea in 1981, there is no 
competent evidence of record to establish that such in-
service gonorrhea was incurred as a result of having had 
multiple sex partners in service.  Further, there is no 
competent evidence to establish that his hepatitis C exposure 
is in actuality due to sexual activity in service.  The Board 
notes that in April 2007, a VA examiner indicated that 
"[m]ultiple sexual partners are a known risk factor for 
hepatitis C transmission and the veteran clearly indicates 
that he has a history of such contacts before his 
diagnosis...the next most likely cause [of the veteran's 
hepatitis C transmission] is the past history of multiple 
sexual partners."  However, the Board observes that although 
the examiner indicated that the veteran's past history of 
multiple sexual partners was a risk factor for hepatitis C 
and a likely cause, she did not specifically indicate that 
that it was due to multiple sexual partners in service.  
Further, in August 2005, a VA examiner, after an examination 
of the veteran, opined that she could not provide an opinion 
as to whether or not it was as likely as not that the 
veteran's reported history of multiple sexual partners was 
the source of his hepatitis C without resorting to mere 
speculation. According to the examiner, the veteran "had 
multiple sexual partners, before, during, and after his 
military service."  Thus, in the absence of any evidence to 
the contrary, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's hepatitis C 
is due to a history of multiple sexual partners in service.

The veteran, in a March 2005 statement, also contends that he 
was exposed to blood in service while being inoculated with 
an air gun.  According to the veteran, he recalled "seeing 
blood on the gun from previous inoculations."  However, 
there is no evidence of record that documents that such 
incident ever occurred.  Moreover, even if it were found that 
such incident occurred, the August 2005 VA examiner, after an 
examination of the veteran, opined that she could not provide 
an opinion as to whether or not it was as likely as not that 
the source of the veteran's hepatitis C was air gun 
inoculations without resorting to mere speculation.  
According to the examiner, "air guns have no evidence for 
transmission of hepatitis C. (Hepatology, Vol. 41. No. 1 
2005)."  Likewise, in April 2007, another VA examiner opined 
that "air gun injections have no evidence for transmission 
of hepatitis C, as noted in the journal of Hepatology, Volume 
41, 2005...the air gun is not considered a risk factor at 
all."  Similarly, in August 2007, yet another VA examiner, 
who also cited the Journal of Hepatology, Vol. 41, No. 1 in 
2005, reported that a study of veterans at twenty VA 
facilities found that, "despite reports of hepatitis B 
transmission with air injection, this common exposure was not 
significantly associated with HCV in our multivariate 
analysis."  Thus, in the absence of any evidence to the 
contrary, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's hepatitis C 
is due to air gun inoculations in service.

The veteran has also contended that his hepatitis C could be 
due to the tattoo that he received while stationed in Hawaii.  
According to the veteran, in a July 2007 statement, when he 
received his tattoo, "4 GI's received tattoos by 3 staff 
members at the same time and they may have used the same gun 
on myself and another."  However, there is no evidence of 
record that establishes that the veteran was indeed tattooed 
in service.  Indeed, the examiner from the veteran's January 
1983 separation examination did not indicate that the veteran 
had any identifying body marks, scars, or tattoos.  In fact, 
the examiner indicated that the veteran was normal in this 
regard.  The Board acknowledges the veteran's assertions in 
his August 2006 Notice of Disagreement that he believed that 
his tattoo was overlooked on discharge "as being 
inconsequential and perhaps just a space on a medical 
questioner that was left black or one [he] inadvertly check 
wrong."  According to the veteran, "I remember no perusing 
of my body to determine if I left the service with a tattoo, 
nor was I question[ed] specifically about it."  He further 
indicated that the tattoo was small and on his right flank 
and may have gone unnoticed at the time of his discharge.  In 
support of his contentions, the veteran, in January 2007, 
submitted two pictures which are presumably of the tattoo at 
issue.  Nevertheless, the fact still remains that there is no 
contemporaneous, objective evidence of record that he 
received such tattoo while he was stationed in Hawaii or at 
any other point during his service.  The Board finds that 
there is nothing in the undated pictures submitted by the 
veteran that can verify that such tattoos were received in 
service and not at some point after service.  Further, even 
if it were found that the veteran received his tattoo while 
stationed in Hawaii, in April 2007, a VA examiner indicated 
that such tattoo "is considered low risk."  In reaching 
this determination, the examiner noted that "[t]he veteran's 
receipt of a tattoo in Hawaii is considered low risk for 
transmitting hepatitis C as these are placed under controlled 
conditions.  Hawaii is not an undeveloped country."  
Further, in August 2007, another VA examiner indicated that 
the Centers for Disease Control, Division of Viral Hepatitis, 
has prepared data revealing the risk of "tattooing is 
associated with < 1 % HCV prevalence."  Therefore, in the 
absence of any evidence to the contrary, the Board finds that 
the preponderance of the evidence is against a finding that 
the veteran's hepatitis C is due to a tattoo administered in 
service.

The veteran, in July 2007 and October 2007 statements, 
indicated that he used cocaine intranasally on several 
occasions in service and that he smoked crack cocaine on 
dozens of occasions in the 1990s.  VA treatment records also 
demonstrate that the veteran has a history of alcohol abuse.  
The Board observes that the April 2007 and August 2007 VA 
examiners have opined that the veteran's hepatitis C is due 
to intranasal cocaine use.  However, although the veteran 
contends that he always used drugs by himself and never 
shared drug paraphernalia, the Board observes that 38 
U.S.C.A. § 1110 states that "no compensation shall be paid if 
the disability is the result of the person's own willful 
misconduct or abuse of alcohol or drugs."  See also 38 C.F.R. 
§ 3.1(n), 3.301.  Thus, the law clearly states that for 
claims filed after October 31, 1990, direct service 
connection for disability that is a result of the claimant's 
own use of drugs is precluded for purposes of all VA 
benefits.  See 38 C.F.R. § 3.301(a).  The evidence of record 
clearly demonstrates a history of drug abuse, which by the 
veteran's own account, occurred both during and after his 
military service.  Pertinent regulations clearly prohibit 
service connection for a disability that is the result of 
illegal drug use.  The Board further finds no basis for 
consideration of the veteran's in-service drug use as 
therapeutic, or otherwise within circumstances to exempt such 
from being considered misconduct.  The veteran, himself, has 
admitted to a history of illegal drug use.  Under such 
circumstances, service connection for hepatitis C cannot be 
established.

In conclusion, although the veteran asserts that his 
hepatitis C is related to service, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  He is competent to give evidence about what 
he experienced; for example, he is competent to report that 
he experiences certain symptoms.  See, e.g., Layno v. Brown, 
6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The negative 
evidence of record, including the August 2005, April 2007, 
and August 2007 VA opinions, is of greater probative value 
than the veteran's statements in support of his claim.  
Accordingly, the Board finds that the competent evidence of 
record fails to establish that the veteran's current 
hepatitis C is related to his active military service.  The 
Board has considered the doctrine of giving the benefit of 
the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2007), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for hepatitis C.

2.  Earlier Effective Date

Except as otherwise provided, the effective date of an 
evaluation and award of service connection shall be the day 
following separation from active service or the date 
entitlement arose if the claim is received within 1 year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2)(2007).

Except as otherwise provided, the effective date of an award 
of an increase shall be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(o)(1)(2007).

The effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if claim is received within one year from such 
date, otherwise, date of receipt of claim. 38 C.F.R. § 
3.400(o)(2)(2007).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(2007).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (as in effect prior to June 10, 1999).  In 
determining the disability evaluation, the VA must 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and explain the reasons and bases used 
to support its conclusion.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1 (as in effect prior to June 10, 
1999), which requires that each disability be viewed in 
relation to its history and that there be an emphasis placed 
upon the limitation of activity imposed by the disabling 
condition, and 38 C.F.R. § 4.2 (as in effect prior to June 
10, 1999), which requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  The provisions of 38 C.F.R. 
§ 4.10 (as in effect prior to June 10, 1999) state that, in 
cases of functional impairment, evaluations are to be based 
upon the lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.

The Court recently held that "staged" ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet App 505 (2007).

The veteran asserts that he is entitled to an effective date 
earlier than June 10, 1999 for the grant of a 10 percent 
evaluation for tinnitus.  The record demonstrates that 
service connection for tinnitus was granted by a rating 
decision dated in June 2005 and an initial, 10 percent 
evaluation was assigned effective from March 10, 2005.  
Subsequently, in a January 2007 decision, the RO granted an 
earlier effective date of March 25, 1983 for the award of 
service connection for tinnitus, assigned a noncompensable 
evaluation for tinnitus effective March 25, 1983, and 
continued the previously assigned 10 percent evaluation, 
effective March 10, 2005.  Thereafter, in an April 2007 
decision, the RO assigned a 10 percent evaluation for the 
veteran's tinnitus, effective June 10, 1999.   In doing so, 
the RO noted that the regulations in effect prior to June 10, 
1999 required evidence of "persistent" tinnitus, as a symptom 
of a head injury, concussion, or acoustic trauma, for 
assignment of a 10 percent evaluation. See 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (1998).  The RO also indicated that the 
evidence failed to show persistent tinnitus in 1983 and that 
June 10, 1999, was the date of a change in the regulations, 
which allowed for a 10 percent disability evaluation where 
there is simply "recurrent" tinnitus. See 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2007).  The veteran disagreed with the 
effective date assigned, and this appeal ensued.

In this case, the Board finds that the effective date of June 
10, 1999 for a compensable evaluation for tinnitus is correct 
because this is the effective date of the liberalizing change 
in the rating schedule which provides the basis for the 10 
percent evaluation for the veteran's tinnitus.  In order for 
the veteran to be entitled to a 10 percent evaluation prior 
to June 10, 1999, he would have had to meet the criteria then 
in effect for such an evaluation.  The criteria in effect 
prior to June 10, 1999 required "persistent" tinnitus due to 
head injury, concussion, or acoustic trauma for a compensable 
evaluation.  However, there is no objective clinical evidence 
of record that demonstrates that the veteran's tinnitus could 
be characterized as "persistent" prior to June 10, 1999.  
Indeed, on VA examination in February 1984, the veteran 
reported only occasional bilateral tinnitus.  Therefore, the 
Board finds that the requirements for an earlier effective 
date for a 10 percent disability evaluation for tinnitus have 
not been met at any time during the rating period on appeal 
prior to June 10, 1999.  The Board has considered the 
doctrine of giving the benefit of the doubt to the veteran, 
under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 
(2007), but does not find that the evidence is of such 
approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for entitlement to an 
effective date earlier than June 10, 1999 for the assignment 
of a 10 percent evaluation for tinnitus.




ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to an effective date earlier than June 10, 1999 
for the assignment of a 10 percent evaluation for tinnitus is 
denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


